DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vacuum Brewed Beverage Machine.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy source configured to heat water in claim 5.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, energy source is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The energy source has been defined in the specification as a light or a heater that can provide heat to a vessel (paragraph 0030, lines 1-4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,2,4,5 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heierli (US 5,338,409). 

With regards to claim 1, Heierli disclos an apparatus for brewing beverages (apparatus for distilling liquids in a vacuum, Title) comprising:
a vessel having a single chamber and an open top (receptacle 2 having a single chamber 2 and an open that is covered by hood 16, Fig. 1);
a lid configured to connect to the vessel top and seal the chamber from atmosphere (hood 16 configured to connect to the open top of receptacle 2 and to seal from the outside of the apparatus, Fig. 1);
a port configured to communicate water through the lid (connection 40 configured to communicate liquid 3 to hood 16, Fig. 1);
a port configured to communicate vacuum pressure through the lid and connected to a vacuum source located outside of the chamber (vacuum pump 36 creates a vacuum in interior 12 of the receiving chamber 1 through line 44, Fig. 1); and
a surface configured to move the vessel towards the lid to connect and seal the lid onto the open top (a door arrangement 4 configured to move the receptacle 2 to hood 16 to connect and seal , Fig. 1).
With regards to claim 2, Heierli discloses wherein the surface is configured to move the vessel directly up toward the lid (a door arrangement 4 configured to move the receptacle 2 to hood 16 to connect and seal, Fig. 1).
With regards to claim 4, Heierli discloses wherein the port configured to communicate water and the port configured to communicate vacuum are different ports (connection 40 configured to communicate liquid 3 to hood 16 and vacuum pump 36 creates a vacuum in interior 12 of the receiving chamber 1 through line 44, Fig. 1). 
With regards to claim 5, Heierli discloses an energy source configured to heat water (microwave generator 13 and 13.1 configured to heat liquid in interior 12, Fig. 1).
	With regards to claim 8, Heierli discloses wherein the vacuum source is a vacuum pump (vacuum pump 36 creates a vacuum in interior 12 of the receiving chamber 1 through line 44, Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heierli as applied to claims 1,2,4,5 and 8 above, and further in view of Heierli.

With regards to claim 3, Heierli discloses wherein the port configured to communicate water and the port configured to communicate vacuum are different ports (connection 40 configured to communicate liquid 3 to hood 16 and vacuum pump 36 creates a vacuum in interior 12 of the receiving chamber 1 through line 44, Fig. 1). Heierli discloses all the limitations of the claims, except for wherein the port configured to communicate water and the port configured to communicate vacuum are different parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the port configured to communicate water and the port configured to communicate vacuum are different parts since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
With regards to claim 6, Heierli discloses an energy source configured to heat water (microwave generator 13 and 13.1 configured to heat liquid in interior 12, Fig. 1). Heierli does not disclose the energy source is configured to heat the water to between 185 and 212 F, however it would have been an obvious matter of design choice to heat the water using the energy source of Heierl, since the applicant has not disclosed that heating the water to between 185 and 212 F solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the energy source of Heierl. The microwave generator would be more than capable of helping to obtain a temperature of 185 and 212 F. 


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heierli is applied to claims 1,2,4,5 and 8 above, and further in view of Cai (US 7,032,507).

With regards to claim 7, Heierli does not disclose a screen configured at a bottom of the chamber. 
Cai teaches a screen (filter 20, Fig. 4c) at the bottom of the chamber (chamber 108, Fig. 4c), such that separation of at least part of the sold brewing material from the water occurs when the water is forced through the screen (allow liquid extraction where material is automatically separated from grounds, col 5, lines 40-45).
It would have been obvious to one skilled in the art at the time the invention was made to modify the chamber of Heierli with the filter taught by Cai in order to allow ground free coffee in a brewing chamber.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heierli as applied to claims 1,2,4,5 and 8 above, and further in view of Freychet et al (US 5,773,067).

With regards to claim 9, Heierli does not teach a vacuum source as a venturi vacuum.
Freychet et al teaches a vacuum source as a venturi (suction device 14 can be a venturi nozzle,
col 5, lines 40-45). 
It would have been obvious to one skilled in the art at the time the invention was made modify
the vacuum pump of Heierli with the suction device as taught by Freychet et al in order to provide a
configuration, which allows for a more economical and smaller way of ensuring a vacuum tight chamber
in a beverage maker.

Claim 10 is rejected under pre-AlA 35 U.S.C. 103({a) as being unpatentable over Heierli as applied to claims 1,2,4,5 and 8 above, and further in view of Dworzak et al (US 8,074,562).

With regards to claim 10, Heierli does not disclose a one-way valve in fluid communication with at least one of the port configured to communicate water through the lid and the port configured to communicate vacuum pressure.  
Dworzak et al teaches a one-way valve in fluid communication with at least one of the port configured to communicate water through the lid and the port configured to communicate vacuum pressure (one-way valve 81 in fluid communication with feed lines 90 and 92 through lid 70 to communicate vacuum pressure, Fig. 1).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the vacuum source of Heierli with the one way type valve taught by Dworzak in order to provide a configuration for preparing beverages which is simple design and particularly effective for maintaining the separation between the chamber and the tank in the module feeding position; that is to say when the gas is introduced into the chamber, so that the tank is not subjected to the internal pressure of the chamber due to the gas injected therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                             
/THOMAS J WARD/               Examiner, Art Unit 3761           
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761